Citation Nr: 1329253	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2010, the Board reopened 
the matter of service connection for PTSD and remanded that 
issue along with the issue of a TDIU rating for additional 
development.

The Board notes that it is aware of the holding in Clemons 
v. Shinseki that the scope of a claim includes any 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  However, the Board observes that the 
Veteran is presently service-connected for panic attacks 
disorder without agoraphobia and "general mental disorders".  
Accordingly the claim presently on appeal is limited to that 
of PTSD.

The Board previously referred the issue of entitlement to 
service connection for sleep apnea.  As it is not apparent 
that any action has been taken regarding this matter, it is 
again referred to the Agency of Original Jurisdiction (AOJ) 
for appropriate action.  

The matter of a TDIU rating is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action, on his part, is 
warranted.


FINDING OF FACT

The Veteran does not have PTSD.




CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

The VA has statutory duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 
1311 (Fed. Cir. 2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied by pre-adjudication letters 
sent to the Veteran in April 2005 and November 2005, which 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA PTSD examinations in August 1995, January 
1996, December 2005, and January 2011.  These examinations 
are adequate because they are based on a thorough 
examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 
120, 124-25 (2007) (holding an examination is considered 
adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's evaluation of the disability will be a fully 
informed one).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide 
this matter, and that no further development of the 
evidentiary record is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

Service Connection (PTSD)

The Board reviewed all the evidence in the Veteran's claims 
file and in Virtual VA (VA's electronic data storage 
system).  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the Board discuss every piece of 
evidence in the record.  Rather, the Board will summarize 
the relevant evidence, as appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show, as to the claim.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

To substantiate a claim of service connection, there must be 
evidence of the claimed disability; evidence of incurrence 
or aggravation of a disease or injury in service; and 
evidence of a nexus between the disease or injury in service 
and the current disability.  See Shedden v. Principi, 381 
F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish service connection for a disability resulting 
from a disease or injury incurred in service, or to 
establish service connection based on aggravation in service 
of a disease or injury which pre-existed service, there must 
be (1) competent evidence of the current existence of the 
disability for which service connection is being claimed; 
(2) competent evidence of incurrence or aggravation of a 
disease or injury in active service; and (3) competent 
evidence of a nexus or connection between the current 
disability and the disease or injury incurred or aggravated 
in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Certain chronic diseases, including psychoses, may be 
service connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time post 
service (one year for psychoses).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The presumption is not 
applicable here because, as discussed below, the medical 
evidence does not support a diagnosis of psychoses within 
one year of separation from service.

In many cases, medical evidence is required to meet the 
requirement that the evidence be "competent".  However, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).

The Veteran has reported such symptoms to include getting 
anxious easily, being hyperalert, sleep disturbances, and 
becoming easily frustrated and irritable (particularly 
around crowds).  He stated that at times he will have 
passive suicidal thoughts, but has had no intent or plan.  
He has further stated that he feels "useless and alone and 
not appreciated."  He describes low energy levels and a lack 
of concentration.  He stated he began having panic attacks 
around 25 years of age.  See December 2005 and January 2011 
VA examination reports.  His wife described a change in him 
upon return from service, stating that "he held back."  See 
April 2005 psychiatric consultation.

With regard to PTSD specifically, however, credible 
supporting evidence is required showing that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  Lay 
evidence may be sufficient where the stressor is related to 
the Veteran's fear of hostile military or terrorist 
activity.  Id. § 3.304(f)(3).  The same verification is not 
needed, however, for other psychiatric diagnoses.  In fact, 
the Board notes the Veteran is already service-connected for 
panic attacks disorder without agoraphobia and "general 
mental disorders."  

During the pendency of this appeal, effective July 13, 2010, 
VA amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The provisions of this 
amendment apply to applications for service connection for 
PTSD that, among others, were appealed to the Board before 
July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.   Accordingly, the provisions apply to this 
case.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 
3.304(f)(3) (2011)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was 
confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state 
of fear, helplessness or horror.

38 C.F.R. § 3.304(f)(3) (2012).

In April 2005 and September 2008 statements, the Veteran 
described an alleged stressor, stating that two of his 
friends were killed on the Cambodia border while on patrol 
and further, that his unit was under "constant mortar and 
sniper attack," resulting in numerous people killed daily.  
On January 2011 VA examination, the Veteran reported being 
bitten on the ear lobe by a rat and stated that he was "in 
constant fear that he would be killed" while in Vietnam.  
The Veteran also described seeing Vietcong bodies "still 
hanging on the wire."  NPRC has confirmed mortar attacks in 
May 1968 during the Veteran's service in Vietnam.  Thus, the 
Board concedes his in-service stressors insofar as they are 
related to fear of or actual enemy attacks.  See id.

The threshold question here, however, is whether the Veteran 
has a diagnosis of PTSD by "a VA psychiatrist or 
psychologist or psychologist with whom VA has contracted" 
related to any conceded in-service stressor.  Id.  The Board 
concludes he does not.

In support of the Veteran's claim is an April 2005 VA 
psychiatric consultation where a positive PTSD screen was 
noted.  Specifically, the VA physician found the Veteran met 
all the diagnostic criteria for PTSD and even noted the 
Veteran had panic disorder with agoraphobia "secondary to 
PTSD."  The VA physician diagnosed the Veteran with PTSD 
related to military trauma, including being bitten on the 
ear by a rat.  In addition a December 2005 VA treatment 
record noted a provisional diagnosis of "rule out PTSD."

However, against the Veteran's claim are multiple mental 
health examinations and medical opinions indicating the 
Veteran does not have PTSD.  On August 1995 VA mental 
disorders examination, the examiner specifically noted the 
Veteran's fear of hostile attack and witnessing deaths while 
in Vietnam.  The examiner further noted that while the 
Veteran reported having some difficulties dealing with 
Vietnam memories for the first ten to twenty years, he has 
been able to work full-time and raise a family.  Thus, he 
concluded that the Veteran "does not meet the criteria for 
PTSD." 

On January 1996 VA PTSD examination, the examiner noted the 
Veteran reported that while in Vietnam, "his unit was shot 
at or shell fragments settled on their camp and also had a 
few encounters when the enemy tried to infiltrate..."  
Additionally, it was noted that the Veteran reported sniper 
fire which occurred almost every night and stated he was 
always on the alert.  The Veteran also stated he saw two 
American soldiers who were victims of exploded land mines.  
On mental status examination, he exhibited no startle 
presentation and talked about his Vietnam War experiences 
with no apparent change in his composure or presentation.  
The Veteran reported nervousness, which he stated was helped 
by his use of Xanax.  The examiner noted the Veteran's 
thoughts of self-harm, but stated the Veteran reported "I 
was helped at the right time."  The examiner noted the 
Veteran spoke with no difficulty in articulation and no 
change in emotional tone as he related his history.  The 
examiner further stated the Veteran reported dreams once or 
twice a week, but was not mentioning any activities related 
to his military experiences.  The Veteran denied 
hallucinations and was two out of three in object recall.  
It was noted that his responses were direct, unimpeded, and 
rational.  The examiner stated that he showed good insight 
and judgment.  Based on this evaluation, the examiner did 
not provide an Axis I diagnosis of PTSD.

The Veteran was again afforded a VA examination in December 
2005, at which time the Veteran reported being in "high 
intense stress" while in service and "always in a dangerous 
environment."  The examiner noted that post-military, the 
Veteran's psychosocial functional status is well maintained, 
noting that he was able to take care of his family and 
maintained his job for 30 years until his recent retirement 
without any problems.  Further, the examiner stated that he 
still enjoys his recreational hobbies.  On mental status 
examination, the examiner noted the Veteran was oriented in 
all sphere and denied any memory impairment.  The Veteran 
further denied obsessive or ritualistic behaviors and panic 
attacks.  His mood was noted to be pleasant and his speech 
was normal in rate and rhythm.  Following an examination, 
the examiner noted that the Veteran does not meet the full 
criteria for a DSM-IV diagnosis of PTSD.  The examiner 
stated that the Veteran's symptoms did not affect his 
functional aspect of his life, and that his symptoms instead 
meet the criteria for anxiety disorder not otherwise 
specified.  

On January 2011 VA PTSD examination, the examiner also found 
that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  He stated that "there was repeated 
embellishment of symptomatology" detected during the 
interview and further that "the overwhelming evidence is in 
the treatment record - nearly all of which did not find 
PTSD, in repeated compensation and pension evaluations that 
considered, but did not diagnose PTSD, and in the 
psychological testing that was performed in support of this 
evaluation - which also does not find PTSD."  The examiner 
noted the conflicting diagnosis from April 2005.  He stated 
that in his opinion, the prior VA physician's reliance on 
the Veteran's exaggerated reports "led to an unfortunate and 
misguided diagnostic impression."   

Here, the Board is particularly persuaded by the combination 
of the conclusions of the health professionals in August 
1995, January 1996, December 2005, and January 2011.  These 
medical opinions are all highly probative as they considered 
the Veteran's reported stressors in service and self-
reported history of his claimed symptomatology.  These 
opinions also were based on a mental status examination and 
supported by a detailed rationale with citation to the 
record.  The Board is particularly persuaded by the 
conclusions of the December 2005 and January 2011 examiners, 
as these conclusions were made after the April 2005 VA 
psychiatric consultation (which found the Veteran met the 
criteria for PTSD).  Both examiners noted a review of the 
Veteran's claims file, which included this April 2005 
treatment record, and specifically, the January 2011 
examiner addressed this record in his rationale.  The 
examiner explained that he observed "many conflictual issues 
and troublesome inconsistences" during his evaluation of the 
Veteran and in an evaluation of the Veteran's records.  The 
examiner noted that the Veteran "showed little 
discrimination in answers quickly marking nearly everything 
as severe - even after telling me he remembers nothing from 
his dreams, he marked them as impairing."  Regarding the 
April 2005 VA physician's diagnosis, the examiner stated 
that it was likely based on the Veteran's exaggerated 
reports.  

The Board is also persuaded by the consistency of the 
negative opinions in the VA examination reports, made over 
many years by numerous VA medical providers.  

When weighing the probative value of evidence, the Board 
must give greater weight to records that provide more 
information and the basis of the opinion.  Here, the April 
2005 diagnosis is given limited probative value as it was 
made without the benefit of a longitudinal review of the 
Veteran's claims file (including prior evaluations not 
finding PTSD) and because it is discounted by the weight of 
the other evidence of record.  In contrast, the more recent 
evaluations (December 2005 and January 2011) were made after 
a review of the Veteran's claims file, including the April 
2005 record.  

Further, the August 1995, January 1996, December 2005, and 
January 2011 VA examiners, after a review of the evidence 
and the Veteran's contentions, determined that while the 
Veteran's symptomatology is not indicative of PTSD, it was 
representative of Axis I diagnoses of either panic disorder 
or anxiety disorder.  As noted above, the Veteran is already 
service connected for panic attacks disorder without 
agoraphobia and general mental disorders.  See July 2008 
rating decision.  

Accordingly, for all the reasons indicated above and because 
the weight of the evidence tends to show the Veteran does 
not have PTSD, service connection may not be established on 
this basis.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran contends that the combined effects of his 
service-connected disabilities prevent him from securing and 
maintaining substantial gainful employment.  The Court has 
held that in the case of a claim for TDIU, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on the effect that the Veteran's service-
connected disabilities have on his ability to work.  38 
U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).

Regulations require that VA consider the combined effects of 
the service-connected disabilities on employment.  38 C.F.R. 
§ 4.16.  Hence, the Board is required to obtain an opinion 
that considers the combined effects of the service-connected 
disabilities on employability.

The Veteran's service-connected disabilities include 
peripheral neuropathy of the right lower extremity rated 10 
percent from October 12, 2004 and 40 percent from November 
13, 2012; peripheral neuropathy of the left lower extremity 
rated 10 percent from October 12, 2004 and 40 percent from 
November 13, 2012; panic attacks disorder without 
agoraphobia and "general mental disorders" rated 30 percent 
from April 25, 2006; type 2 diabetes mellitus rated 20 
percent from January 28, 2002; peripheral neuropathy of the 
right upper extremity rated 10 percent from October 12, 
2004; peripheral neuropathy of the left upper extremity 
rated 10 percent from October 12, 2004; hypertension rated 0 
percent from March 2, 2004; and erectile dysfunction rated 0 
percent from October 13, 2004.  The combined rating is 90 
percent from November 13, 2012.  Thus, he meets the 
schedular requirements for TDIU.

On November 2010 Board remand, the RO was directed to obtain 
an examination for an opinion as to the impact of the 
Veteran's service-connected disabilities on his ability to 
secure and follow a substantially gainful occupation.  This 
examination and opinion was not obtained.  The Court has 
held that compliance by the RO with remand instructions is 
neither optional nor discretionary and that a remand by the 
Board confers on the claimant, as a matter of law, a right 
to compliance with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify and 
provide release forms for any updated 
(i.e., not already associated with the 
claims file) private or VA treatment 
received for any of the claimed 
conditions.  Thereafter, efforts should be 
made to obtain any and all identified 
treatment, to include at the VA Medical 
Center.  All efforts to obtain identified 
medical records should be fully 
documented, and any VA facility must 
specifically provide a negative response 
if records are not available.

2.  After the above is complete and 
records are obtained to the extent 
available, schedule the Veteran for an 
appropriate VA examination to determine 
the current severity and combined impact 
of the Veteran's service connected 
disabilities on his ability to obtain and 
maintain gainful employment.

The examiner is to be informed that the 
Veteran is service connected for right 
lower extremity rated 10 percent from 
October 12, 2004 and 40 percent from 
November 13, 2012; peripheral neuropathy 
of the left lower extremity rated 10 
percent from October 12, 2004 and 40 
percent from November 13, 2012; panic 
attacks disorder without agoraphobia and 
"general mental disorders" rated 30 
percent from April 25, 2006; type 2 
diabetes mellitus rated 20 percent from 
January 28, 2002; peripheral neuropathy of 
the right upper extremity rated 10 percent 
from October 12, 2004; peripheral 
neuropathy of the left upper extremity 
rated 10 percent from October 12, 2004; 
hypertension rated 0 percent from March 2, 
2004; and erectile dysfunction rated 0 
percent from October 13, 2004.

The claims file and any pertinent evidence 
in Virtual VA that is not contained in the 
claims file must be made available to and 
reviewed by the examiner.

The examiner is to assess the current 
severity of each service-connected 
disability, specifically consider the 
Veteran's level of education and 
employment experience, and render an 
opinion with regard to the combined impact 
his service-connected disabilities have on 
his ability to obtain and maintain gainful 
employment.

The examiner should also consider and 
address the January 2012 statement from 
Dr. Fibel stating that the Veteran "is 
unable to seek gainful employment due to 
service connected disabilities likely 
related to Agent Orange exposure."  

The examiner should provide a rationale 
for this opinion that takes into 
consideration the Veteran's reports 
regarding his current symptoms and 
capabilities.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information, opinion, and rationale 
requested in this remand.

4.  Following the completion of the 
foregoing and any other development deemed 
necessary, readjudicate the Veteran's 
claim for entitlement to TDIU benefits.  
If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board, if in order, for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2012).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


